Citation Nr: 1424719	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  05-00 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating greater than 20 percent prior to August 21, 2013 for Raynaud's phenomenon.

2.  Entitlement to a rating greater than 40 percent from August 21, 2013 for Raynaud's phenomenon.  

3.  Entitlement to service connection for arthritis, bilateral hands, to include as claimed as secondary to service-connected posttraumatic stress disorder (PTSD) and Raynaud's phenomenon.
 
4.  Entitlement to service connection for a disability manifested by dizziness, to include as secondary to medication taken for treatment of a service-connected disability.

5.  Entitlement to a rating greater than 10 percent from October 1, 2003 to June 4, 2005 for squamous cell carcinoma of the right tonsil.

6.  Entitlement to a compensable rating from June 4, 2005 for squamous cell carcinoma of the right tonsil.

7.  Entitlement to a rating greater than 10 percent for surgical scar associated with squamous cell carcinoma of the right tonsil.

8.  Entitlement to an effective date earlier than September 15, 2003 for special monthly compensation based on housebound criteria.  


REPRESENTATION

Veteran represented by:	John S. Berry, Esquire


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1969. 

This case is before the Board of Veterans' Appeals (Board) on appeal from January 2005, October 2007, April 2011, and September 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a December 2012 decision, the Board denied entitlement to service connection for arthritis, bilateral hands, to include as claimed as a result of service-connected PTSD and service-connected Raynaud's phenomenon.  However, that decision was vacated by a United States Court of Appeals for Veterans Claims (Court) order in August 2013 that granted a joint motion for partial remand, and the matter was remanded to the Board.  The Court's August 2013 order dismissed the remaining issue of entitlement to service connection for skin cancer on hands, to include as claimed as a result of exposure to herbicides.  

In another December 2012 decision, the Board remanded the issue of entitlement to a disability rating greater than 20 percent for Raynaud's phenomenon for further development.  In a September 2013 rating decision, the RO increased the rating to 40 percent, effective August 21, 2013.  As this increase does not constitute a full grant of the benefits sought, this issue is before the Board for further appellate proceedings.  See generally AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The RO has denied the claim of service connection for dizziness as secondary to service-connected PTSD.  Under Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran is not expected to have the requisite medical knowledge to identify the specific medical cause or diagnosis of a claimed disability.  Here, the Veteran has complained of dizziness associated with the medication he takes for treatment of PTSD.  There is also evidence in the record showing that the Veteran has complained of dizziness associated with medication he takes for treatment of other service-connected disabilities.  See e.g., March 2006 Veteran statement.  Thus, the Board has broadened the claim pursuant to Clemons.

All records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  

In June 2012, the Veteran, through his representative, cancelled the Board hearing scheduled for September 2012 and did not reschedule.  The Veteran's prior request for a Board hearing is considered withdrawn. 

The issues of entitlement to (a) service connection for arthritis, bilateral hands, to include as claimed as a result of posttraumatic stress disorder (PTSD) and Raynaud's phenomenon; (b) service connection for a disability manifested by dizziness, to include as secondary to medication taken for treatment of a service-connected disability; (c) a rating greater than 10 percent from October 1, 2003 to June 4, 2005 for squamous cell carcinoma of the right tonsil; (d) a compensable rating from June 4, 2005 for squamous cell carcinoma of the right tonsil; (e) a rating greater than 10 percent for surgical scar associated with squamous cell carcinoma of the right tonsil; and (f) an effective date earlier than September 15, 2003 for special monthly compensation based on housebound criteria are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 21, 2013, the Veteran's Raynaud's phenomenon was manifested by characteristic attacks involving sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets; characteristic attacks occurring at least daily were not shown.  

2.  From August 21, 2013, the Veteran's Raynaud's phenomenon is manifested by characteristic attacks occurring at least daily and involving sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets; two or more digital ulcers and autoamputation of one or more digits are not shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent prior to August 21, 2013 for Raynaud's phenomenon have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7117 (2013).

2.  The criteria for a rating greater than 40 percent from August 21, 2013 for Raynaud's phenomenon have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7117 (2013).

	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In December 2012, the Board remanded the claim and directed the AOJ to afford the Veteran with a VA medical examination to determine the current severity of the service-connected Raynaud's phenomenon (Raynaud's).  The Veteran was afforded a VA examination in August 2013, and the examiner provided the information required for rating purposes.  The Veteran's claim was readjudicated in an August 2013 supplemental statement of the case.  

Therefore, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2013).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of how VA determines the effective date and disability rating.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, VA is required to notify the Veteran of the type of evidence needed to substantiate the claim, which is evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the Diagnostic Code under which the disability is rated).  

The RO provided VCAA notice by letter in June 2004, June 2005, and March 2006.  In these letters, the Veteran was notified of the evidence necessary to support the claim for an increased rating.  The Veteran was told how VA would assist him in obtaining additional relevant evidence.  The letters also discussed how VA determines the effective date and disability rating.  The Board concludes VA has satisfied its duty to notify.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record.  

Additionally, during the appeal period the Veteran was afforded VA examinations in August 2013, January 2010, April 2008, and December 2004.  The examiners each conducted examinations and together provided sufficient information regarding the manifestations of Raynaud's such that the Board can render an informed determination.  The Board finds that the examinations are adequate for rating purposes.  

Because there is no indication in the record that any additional evidence pertinent to the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.


Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Analysis

The Veteran's service-connected Raynaud's is currently rated as 20 percent disabling prior to August 21, 2013, and 40 percent disabling from August 21, 2013 under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7117.  The Veteran contends that his disability is more severe than currently rated.  

Under DC 7117, Raynaud's is evaluated at 20 percent disabling for characteristic attacks occurring four to six times a week.

A 40 percent rating is warranted for characteristic attacks occurring at least daily.

A 60 percent rating is warranted for two or more digital ulcers and history of characteristic attacks.

A 100 percent rating is warranted for two or more digital ulcers plus autoamputation of one or more digits and history of characteristic attacks.  

Under DC 7117, Note, "characteristic attacks" consist of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets.  These evaluations are for the disease as a whole, regardless of the number of extremities involved or whether the nose and ears are involved.  

The Veteran reported that his Raynaud's had worsened.  See March 2004 claim.  In the April 2005 notice of disagreement, the Veteran stated that his hand is more than 50 percent disabled most of the time and that he cannot use it because of the "coldness of it lasting for several hours."  The Veteran reported that he has to use a glove with a hand warmer during the winter and spring because of the numbness.  He stated that his hand turns completely white.  He reported decreased strength in the left hand.  In the September 2005 Form 9, the Veteran stated that he has "attacks daily of pain" in his left hand lasting sometimes for five to twenty minutes "plus color changing whenever it wants to."  In a March 2006 statement, the Veteran reported that there is a change in his fingernails from time to time daily.  The Veteran stated that he has painful color change in his hands and when his attacks occur they last for several minutes each and every day if he is in the color weather which is daily.  In a June 2011 statement, the Veteran reported that the Raynaud's causes pain in his hands and hip daily.  

The VA treatment records show that in February 2004, the Veteran wished to seek increased benefits for his Raynaud's.  He reported that he has Raynaud's attacks especially in the recently cold weather.  The right pinky finger is usually involved, and it turns "very white, very painful and very sensitive."  In November 2005, the Veteran reported that his symptoms of Raynaud's occur more frequently now.  The Veteran described symptoms as fingers or toes "falling asleep" with color change of knuckles and pain secondary to tingling or numbing during cold weather.  The Veteran reported that symptoms occur once per week usually while hunting or fishing, and his extremities become cold.  

On VA examination in December 2004, the Veteran reported that his symptoms persist in the spring and winter months, if he is outside, he has increased white discoloration of the hand.  The Veteran also reported pain of the left hand, weakness, and with the change in the weather the hand would become numb and white in color.  This occurrence can occur for a few hours to a couple of days in duration and when it occurs of the left hand.  There was no evidence of discoloration on physical examination.  Strength was 4+/5 with hand grip.  The Veteran was diagnosed with Raynaud's syndrome of the left hand, with intermittent occurrences.  

On VA examination in April 2008, the Veteran reported that Raynaud's syndrome affected the digits of the left upper and lower extremities for 15 to 30 minutes, one to three times per week.  

On general VA examination in April 2009, the Veteran reported that in the summer the Raynaud's is fine, but in winter on exposure to cold temperatures, his hands and feet turn numb and white.  

On VA examination in January 2010, the Veteran reported that characteristic attacks of Raynaud's occur as often as once per week.  The Veteran reported not being able to drive due to Raynaud's.  

On VA examination in August 2013, the Veteran reported that characteristic attacks are at least daily.  It is noted that he does not have two or more digital ulcers and autoamputation of one or more digits.  

The Board acknowledges that the medical evidence shows that the Veteran has had ongoing VA treatment for lesions of the skin.  However, the medical evidence does not suggest that these lesions are ulcers associated with Raynaud's.  See e.g., February 2009, May 2007, and November 2006 VA treatment records.  Further, the Veteran has not alleged that he has ulcers associated with Raynaud's disease.  Therefore, the Board has no basis upon which to find that the Veteran's lesions of the skin shown in the evidence were ulcers associated with Raynaud's disease.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Veteran's Raynaud's phenomenon is currently rated under DC 7117.  The Board deems DC 7117 to be the most appropriate because it pertains specifically to the Veteran's diagnosis of Raynaud's syndrome and the Veteran's symptoms.  Accordingly, the Board concludes that the Veteran is appropriately rated under DC 7117.

Because more frequent characteristic attacks were shown on VA examination on August 21, 2013, the staged rating periods discussed below are appropriate in this case.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Prior to August 21, 2013

The evidence showed characteristic attacks of Raynaud's, particularly in cold weather.  However, the preponderance of the evidence did not show characteristic attacks of Raynaud's occurring at least daily.  The Board has considered the Veteran's reports as to his observations, and he is certainly competent to testify as to his symptoms and observations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Board finds the Veteran credible.  First, the Board acknowledges that in the September 2005 Form 9, the Veteran stated that he has "attacks daily of pain" in his left hand "lasting for sometimes 5-20 minutes plus color changing whenever it wants to."  This statement is unclear as to whether the color changing occurred at least daily.  The Board notes that in November 2005, the Veteran reported increased frequency of symptoms, and that his symptoms occur once per week.  Thus, the Board concludes that as of September 2005, characteristic attacks occurring at least daily was not shown.  Second, the Board acknowledges that in a March 2006 statement, the Veteran reported that he has painful color change in his hands and when his attacks occur they last for several minutes each and every day if he is in the color weather which is daily.  The Board notes that characteristic attacks did not occur during the warm weather months.  See e.g., April 2009 VA examination.  Because characteristic attacks did not occur at least daily during the entire year, the Board finds that characteristic attacks occurring at least daily were not shown.  Third, the Board acknowledges that in a June 2011 statement, the Veteran reported that the Raynaud's causes pain in his hands and hip daily.  Because pain alone does not constitute a "characteristic attack" of Raynaud's, the Board finds that characteristic attacks occurring at least daily were not shown.  38 C.F.R. § 4.104, DC 7117, Note.

Because characteristic attacks of Raynaud's occurring at least daily were not shown, the Board holds that the Veteran's Raynaud's is contemplated and approximated by the Veteran's current rating of 20 percent during this period.  38 C.F.R. § 4.104, DC 7117.  Accordingly, a rating greater than 20 percent for the Veteran's Raynaud's prior to August 21, 2013 is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.  

From August 21, 2013

The evidence shows that from August 21, 2013, characteristic attacks of Raynaud's occur at least daily.  However, two or more digital ulcers and autoamputation of one or more digits are not shown.  Therefore, the Board holds that the Veteran's Raynaud's is contemplated and approximated by the Veteran's current rating of 40 percent during this period.  38 C.F.R. § 4.104, DC 7117.  Accordingly, a rating greater than 40 percent for the Veteran's Raynaud's from August 21, 2013 is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.  

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected Raynaud's.  The Veteran's Raynaud's is manifested by characteristic attacks occurring daily or less often, and involving sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets.  The ratings assigned specifically contemplate these symptoms.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a rating greater than 20 percent prior to August 21, 2013 for Raynaud's phenomenon is denied.

Entitlement to a rating greater than 40 percent from August 21, 2013 for Raynaud's phenomenon is denied.


REMAND

Regarding the issue of entitlement to service connection for a disability manifested by dizziness, to include as secondary to medication taken for treatment of a service-connected disability, the Veteran contends that he has a disability manifested by dizziness due to the medication he takes for treatment of service-connected disabilities such as PTSD.  See October 2010 claim.  The evidence of record shows periodic complaints of dizziness and fainting spells, to include the Veteran's reports that the medications he takes for various service-connected disabilities make him dizzy.  See e.g., February 2006, March 2006, and November 2010 Veteran statements; April 2009 VA examination for PTSD; March 2008 VA treatment record.  The nature and etiology of the Veteran's dizziness, however, is not clear.  Therefore, a VA examination is warranted to determine the nature and etiology of the Veteran's dizziness, to include as secondary to medication taken for treatment of a service-connected disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the issue of entitlement to service connection for arthritis, bilateral hands, to include as claimed as a result of PTSD and Raynaud's phenomenon, the Court's August 2013 joint motion for remand indicates that the Board failed to provide adequate reasons or bases in support of its determination that a VA medical examination was not warranted.  The Board found that the evidence of record does not show that the Veteran has a current diagnosis for arthritis of the hands and therefore denied entitlement to a medical examination under the first element under McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, McLendon provides that a VA examination is necessary when there is competent evidence of a current disability or persistent or recurrent symptoms thereof.  McLendon, 20 Vet. App. at 81.  The Court determined that the Board did not adequately discuss and weigh evidence of record demonstrating persistent or recurrent symptoms of the claimed disability.  The Court also noted that the Board did not adequately discuss the competency and credibility of lay evidence supporting a nexus between the current disability and service.  Accordingly, the parties agreed that remand is warranted for the Board to adequately address whether a VA examination is required pursuant to McLendon.  In light of the joint motion and the evidence of record showing recurrent symptoms of arthritis of the bilateral hands, the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's arthritis of the bilateral hands.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

In a September 2013 rating decision, the RO granted entitlement to service connection for squamous cell carcinoma of the right tonsil and assigned ratings of 100 percent from December 13, 2002 to October 1, 2003, 10 percent from October 1, 2003 to June 4, 2005, and 0 percent from June 4, 2005; service connection for surgical scar associated with squamous cell carcinoma of the right tonsil and assigned a noncompensable rating; and special monthly compensation based on housebound criteria from September 15, 2003 to June 1, 2005.  The Veteran submitted a timely notice of disagreement in October 2013.  A subsequent October 2013 rating decision then increased the rating to 10 percent for surgical scar associated with squamous cell carcinoma of the right tonsil and also granted entitlement to special monthly compensation based on housebound criteria from September 15, 2003.  The RO has not issued a statement of the case in response to the Veteran's notice of disagreement.  Accordingly, the Veteran should be issued a statement of the case regarding all issues listed in the September 2013 rating decision.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case that addresses the following issues:

(a) Entitlement to a rating greater than 10 percent from October 1, 2003 to June 4, 2005 for squamous cell carcinoma of the right tonsil.

(b) Entitlement to a compensable rating from June 4, 2005 for squamous cell carcinoma of the right tonsil.

(c) Entitlement to a rating greater than 10 percent for surgical scar associated with squamous cell carcinoma of the right tonsil.

(d) Entitlement to an effective date earlier than September 15, 2003 for special monthly compensation based on housebound criteria.   

Inform the Veteran that he must perfect a timely appeal for these issues to be considered by the Board.  If, and only if, the Veteran perfects the appeal, return the case to the Board.

2. Contact the Veteran and request that he provide information as to any outstanding records pertinent to arthritis of the bilateral hands and dizziness.  He should be asked to authorize the release of any outstanding pertinent non-VA medical records. 

Associate any records obtained with the claims file or on VBMS or on Virtual VA.  

3. If, after making reasonable efforts to obtain any outstanding non-Federal records, the AMC is unable to secure same, or if after continued efforts to obtain Federal records, the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

4. Afterwards, schedule the Veteran for a VA medical examination to determine the nature and etiology of (a) arthritis of the bilateral hands, to include as claimed as a result of PTSD and Raynaud's phenomenon, and (b) a disability manifested by dizziness, to include as secondary to medication taken for treatment of a service-connected disability.

Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and lay statements.  The examiner is asked to note that this case review took place.  

The examiner is then asked to please provide an opinion as to the following:

(a) whether the Veteran has any of the following disabilities:  

1. arthritis of the bilateral hands.

2. a disability manifested by dizziness.  

Attention is invited to the Veteran's contention that the medication he takes for treatment of his service-connected disabilities make him dizzy.  See e.g., October 2010 claim; February 2006 and March 2006 Veteran statements; April 2009 VA examination for PTSD; March 2008 VA treatment record.  

(b) regarding any such diagnosed disability, please opine whether it is at least as likely as not (probability of 50 percent) that such disability is etiologically related to service.  

(c) regarding any such diagnosed disability that is not related to service, please opine whether it is at least as likely as not (probability of 50 percent) that such disability was caused by the following:

(i) PTSD and/or Raynaud's phenomenon; or

(ii) medication taken for treatment of a service-connected disability.

(d) regarding any such diagnosed disability that is not related to service; and is not caused by PTSD and/or Raynaud's phenomenon or medication taken for treatment of a service-connected disability, please opine whether it is at least as likely as not (probability of 50 percent) that the arthritis was aggravated (i.e., worsened) beyond the natural progress by the following:

(i) PTSD and/or Raynaud's phenomenon; or 

(ii) medication taken for treatment of a service-connected disability.

If aggravation is found, the examiner should address the following medical issues: 

(1) the baseline manifestations of the Veteran's disabilities found prior to aggravation; and 

(2) the increased manifestations which, in the examiner's opinion, are proximately due to PTSD and/or Raynaud's phenomenon; or, medication taken for treatment of a service-connected disability.

A rationale must be offered for any opinion expressed.  Please note that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

5. After completing the above development and conducting any additional development that is deemed warranted, adjudicate the claims on appeal.  If the benefits sought remain denied, furnish the Veteran and his attorney a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


